Citation Nr: 0324615	
Decision Date: 09/23/03    Archive Date: 09/30/03

DOCKET NO.  00-07 263A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for color blindness.

2.  Entitlement to service connection for bilateral knee 
problems.

3.  Entitlement to service connection for defective hearing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel



INTRODUCTION

The veteran had active service from April 1988 to September 
1988, and December 1990 to August 1991.  

Prior to certifying the case to the Board of Veterans Appeals 
(the Board), the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California, made several attempts  
to acquire service records.  At one time, it was stated that 
some records had been sent to VA, but in retrospect, this was 
seemingly inaccurate.  Apparently no service medical records 
had been located prior to certification.  

At the time the case was received by the Board, the most 
recent communications of record from the U.S. Marine Corps 
Weapons Company, 2d Battalion, 23d Marines, 4th MarDiv in 
Port Hueneme, CA, dated in March 2002, were to the effect 
that the information sent to that facility was either in 
error or the information was no longer provided by the given 
social security number; it recommended avenues for further 
assistance in Kansas City.  It is not shown that those or 
other avenues had been pursued.  

In the written presentation by the veteran's representative 
on appeal, it was argued that he should be afforded the 
requested Travel Board hearing.  And while the Board notes 
that the veteran had twice requested to testify before a 
Member of the Board at the RO, it is annotated in the file 
that he failed to report for the scheduled hearing in 
November 2002.

Under regulations then in effect, in December 2002, the Board 
endeavored to develop the evidence to include service 
records.  It specifically requested that a special effort be 
undertaken, utilizing all potential avenues of approach, to 
obtain all of the veteran's service medical and personnel 
files and clinical records, and attach these to the claims 
file.  

The Board noted that the veteran's first period of service 
was in 1988, and these records might thus be filed 
separately; and that with regard to his second period of 
service, the special guidelines issued by the services with 
regard to acquiring records for Persian Gulf veterans might 
be helpful.  The Board indicated to the RO that it should 
also be determined that no records were otherwise stored at 
the RO and not presently associated with the file.  

From the evidence now in the file, the Board concludes that 
no further records were found within the RO which relate to 
the veteran. 

And although there was received an envelope from the service 
department, there is seemingly only a blank microfiche-like 
sheet of plastic contained therein. 

Moreover, it is not shown that special development of 
evidence pursuant to rules in effect for Persian Gulf War 
veterans has been undertaken.

Finally, communications to the veteran were returned as not 
deliverable as the forwarding order had expired.  However, 
the Board notes that the veteran's new address was also 
affixed thereon, and it is not shown that any further attempt 
was made to contact him at his new address.  Accordingly, he 
remains uninformed as to the status of his claim and the need 
for evidentiary development and specifically, the need for 
his cooperation.


REMAND

Because of the status of the claim at this time; the fact 
that there are no service records in the file; and the fact 
that only a few isolated post-service clinical records are 
now available, the Board finds that in order to afford the 
veteran the benefit of all necessary substantive and 
procedural due process, the case must be REMANDED for further 
development as follows:

1.  The veteran should be contacted at 
his new address, notified of the action 
being undertaken to develop the evidence, 
and given every opportunity to 
participate.  Specifically the appellant 
has the right to submit additional 
evidence and argument on the matter or 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

In this case, he must be fully informed 
that there now are simply no available 
service medical or other pertinent  
records, and in the absence thereof, it 
is incumbent upon all parties to endeavor 
to provide whatever may be otherwise 
available which might benefit his claim 
and the resolution thereof.  In this 
regard, he should be asked to provide any 
data concurrent with his service which 
may be corroborative of his allegations, 
as well as additional post-service 
evidence which may similarly support his 
allegations.

The RO should concurrently undertake the 
development of the evidence identified 
(including that underlined) above with 
regard to the service department and 
special handling of certain records 
including from Persian Gulf War 
claimants.  The file should be annotated 
to reflect that such action has been 
undertaken and the extent to which it has 
been productive or not productive. 

A specific annotation should also be made 
as to the results of a comprehensive 
search for other records within the RO. 

2.  The RO must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, (codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107); 
66 Fed. Reg. 45,620 (Aug 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159 
(2002) is completed and the implementing 
regulations are fully complied with and 
satisfied.  This includes providing the 
veteran and his representative with 
suitable, adequate information so that 
they may pursue his claim in an informed 
manner.  

3.  The veteran should be scheduled for 
VA examinations by appropriate 
specialists to determine the current 
state of all claimed disabilities.  The 
examiners should provide definitive, 
annotated opinions as to the duration and 
probable etiology of all such claimed 
disabilities, i.e., color blindness (and 
whether this may be a result of service 
if not identified prior thereto, or 
whether something in service may have 
aggravated anything of pre-service 
origin); bilateral knee problems and 
defective hearing.

Because of the absence of critical 
service evidence, the examiners should 
familiarize themselves with the veteran's 
allegations in that regard, and their 
opinions should be framed within the 
concept that further medical records may 
or may not be found, and thus, assuming 
allegations to be credible, the opinions 
should respond to the probabilities of a 
causal relationship between contingencies 
raised by the veteran's allegations and 
current clinical findings.  In this case, 
the examiners may wish to phrase their 
responses accordingly, i.e., if a given 
event occurred in service, then a certain 
result may have been anticipated, etc.

4.  The RO should readjudicate the 
appellant's claim to include all 
pertinent considerations.  If the 
benefits sought on appeal remain denied, 
the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

5.  Thereafter, the case should be 
returned to the Board, if in order.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.  The 
appellant need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

